 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Willie Louis Watkins,                              Case No.: 18-cv-2194-AJB-RBM
12                                    Petitioner,
                                                        ORDER:
13   v.                                                 (1) ADOPTING THE REPORT AND
     R.E. Binkele,                                      RECOMMENDATION, (Doc. No. 12);
14
                                                        (2) GRANTING RESPONDENT’S
15                                  Respondent.         MOTION TO DISMISS, (Doc. No. 9);
                                                        and
16
                                                        (3) DISMISSING PETITIONER’S
17                                                      WRIT OF HABEAS CORPUS
                                                        (Doc. No. 1)
18
19         Before the Court is Petitioner’s petition for Writ of Habeas Corpus. In the Report
20   and Recommendation (“R&R”) the Magistrate Judge recommended dismissing
21   Petitioner’s federal petition for writ of habeas corpus finding it was time-barred and his
22   claims were procedurally defaulted. Agreeing with the R&R, the Court ADOPTS the
23   R&R, GRANTS Respondent’s dismissal motion, and DISMISSES Petitioner’s writ of
24   habeas corpus.
25                                   I.     BACKGROUND
26          Petitioner Willie Louis Watkins filed his Writ of Habeas Corpus under 28 U.S.C.
27   § 2254 challenging his underlying state court conviction on seven grounds. (Doc. No. 1 at
28   1, 12–18.) Respondent moved to dismiss Petitioner’s petition, arguing it is barred by the
                                                    1

                                                                              18-cv-2194-AJB-RBM
 1   statutes of limitations and that Petitioner’s claims are procedurally defaulted. (Doc. No. 9.)
 2   The factual details of Petitioner’s case are detailed in the R&R, (Doc. No. 12 at 2–4), and
 3   will only be referenced as necessary herein.
 4                                  II.     LEGAL STANDARD
 5         The duties of the district court with respect to a magistrate’s judge’s R&R are set
 6   forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1). The district court
 7   must “make a de novo determination of those portions of the report . . . to which objection
 8   is made” and “may accept, reject, or modify, in whole or in part, the findings or
 9   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United
10   States v. Raddatz, 447 U.S. 667, 676 (1980); United States v. Remsing, 874 F.2d 614, 617–
11   18 (9th Cir. 1989). As to portions of the report to which no objection is made, the Court
12   may assume the correctness of the magistrate judge’s findings of fact and decide the motion
13   on the applicable law. Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974);
14   Johnson v. Nelson, 142 F. Supp. 2d 1215, 1217 (S.D. Cal. 2001). Under such
15   circumstances, the Ninth Circuit has held that failure to file objections only relieves the
16   trial court of its burden to give de novo review to factual findings; conclusions of law must
17   still be reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1146–47 (9th Cir. 2007).
18                                        III.   DISCUSSION
19           The R&R found that “absent any applicable tolling, Petitioner had until October
20   12, 2011, to file his federal habeas petition.” (Doc. No. 12 at 6.) Here, Petitioner did not
21   file his Petition until September 16, 2018, nearly seven years after the statute of limitations
22   had run. (Id.) The R&R then went on to discuss whether Petitioner was entitled to the
23   tolling of the statute, such that his Petition could survive. (Id. at 6–9.) The R&R first found
24   that Petitioner was not entitled to statutory tolling. (Id. at 6–7.) A federal habeas petition
25   may be statutorily tolled when “a properly filed application for State post-conviction or
26   other collateral review with respect to the pertinent judgment or claim is pending. . . .”
27   28 U.S.C. § 2244(d)(2). The R&R found that Petitioner could not avail himself of statutory
28   tolling because he did not file his state court habeas petition until April 2, 2015—three and
                                                    2

                                                                                  18-cv-2194-AJB-RBM
 1   a half years after the statute had run. (Doc. No. 12 at 6.) Petitioner filed a second state court
 2   habeas petition in 2017, but the R&R found it met the same fate as the first. (Id. at 7.)
 3         The Court next discussed whether Petitioner was entitled to equitable tolling. (Id.)
 4   Equitable tolling is allowed when the Petitioner can establish: “(1) that he has been
 5   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
 6   way.” Pace v. DiGuglielmo, 554 U.S. 408, 418 (2005). The R&R found Petitioner “fail[ed]
 7   to carry his burden of showing diligence in pursuing his rights or extraordinary
 8   circumstances that prevented him from timely filing his petition.” (Doc. No. 12 at 8.) The
 9   Magistrate Judge also stated that “Petitioner also fail[ed] to demonstrate that extraordinary
10   circumstances beyond his control prevented him from timely filing the instant petition.”
11   (Id.) Accordingly, the R&R concluded that Petitioner was not entitled to equitable tolling
12   of his claims and that “[h]is petition is untimely.” (Id. at 9.)
13         Finally, the R&R discussed whether Petitioner’s claims were procedurally defaulted.
14   (Id. at 9–13.) This doctrine bars federal habeas review “when a state court declines to
15   address a prisoner’s federal claims because the prisoner has failed to meet a state procedural
16   requirement.” Calderon v. U.S. District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996)
17   (internal quotations omitted). Ultimately, the R&R reasoned that because Petitioner was
18   unable to show actual innocence or that a fundamental miscarriage of justice occurred, his
19   claims were procedurally defaulted. (Doc. No. 12 at 9–13.) The R&R concluded by
20   recommending this Court grant Respondent’s motion to dismiss and dismissing
21   Petitioner’s petition with prejudice as untimely. (Id. at 14.)
22         In Petitioner’s objection, he makes two brief arguments. (Doc. No. 13.) First, he
23   argues that under new authority, People v. Duenas, 30 Cal. App. 5th 1157 (2019),
24   “restitution is recognized and considered to be separate and additional punishment for a
25   crime.” (Id. at 1.) Thus, he contends “Double Jeopardy applies when there is both
26   restitution and prison term for the same offense. . . .” (Id.) Second, Petitioner asserts his
27   prison term was “unauthorized due to failure to impose a term of parole, which is a lawful
28   requirement of a prison sentence.” (Id. at 2.)
                                                      3

                                                                                    18-cv-2194-AJB-RBM
 1         However, the Court finds that Petitioner has failed to properly object to the R&R’s
 2   conclusions regarding the untimeliness of his claims or the fact the R&R found his claims
 3   were procedurally defaulted. Even if the Court wanted to get into the merits of his claims,
 4   the Court does not have jurisdiction over claims not properly before it. Thus, the Court has
 5   no choice but to OVERRULE Petitioner’s objections and agree with the R&R.
 6                         IV.    CERTIFICATE OF APPEALABILITY
 7         When a district court enters a final order adverse to the applicant in a habeas corpus
 8   proceeding, it must either issue or deny a certificate of appealability, which is required to
 9   appeal a final order in a habeas corpus proceeding. 28 U.S.C. § 2253(c)(1)(A). A certificate
10   of appealability is appropriate only where the petitioner makes “a substantial showing of
11   the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 330 (2003)
12   (quoting 28 U.S.C. § 2253(c)(2)). Under this standard, the petitioner must demonstrate that
13   “reasonable jurists could debate whether [] the petition should have been resolved in a
14   different manner or that the issues presented were adequate to deserve encouragement to
15   proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84 (2000) (citation and internal
16   quotation marks omitted). Here, the Court finds that reasonable jurists could not debate the
17   Court’s conclusion to dismiss with prejudice Petitioner’s claims and therefore DECLINES
18   to issue a certificate of appealability.
19                                       V.     CONCLUSION
20         For the reasons stated herein, the Court finds the R&R was well-reasoned, thorough,
21   and contains no clear error. Thus, the Court ADOPTS the R&R in its entirety, (Doc. No.
22   12), GRANTS Respondent’s dismissal motion, (Doc. No. 9), and DISMISSES
23   Petitioner’s federal petition for habeas corpus, (Doc. No. 1). The Court Clerk is
24   DIRECTED to close the case.
25         IT IS SO ORDERED.
26
     Dated: August 12, 2019
27
28
                                                   4

                                                                                18-cv-2194-AJB-RBM
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     5

         18-cv-2194-AJB-RBM
